UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 15-7966


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

VICTOR BARAHONA,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Greenville. J. Michelle Childs, District Judge.
(6:10-cr-00054-JMC-6)


Submitted:   February 25, 2016             Decided:   March 2, 2016


Before SHEDD and HARRIS, Circuit Judges, and DAVIS, Senior Circuit
Judge.


Affirmed by unpublished per curiam opinion.


Victor Barahona, Appellant Pro Se. Alan Lance Crick, Assistant
United States Attorney, Andrew Burke Moorman, OFFICE OF THE UNITED
STATES ATTORNEY, Greenville, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Victor Barahona appeals the district court’s order denying

relief on his 18 U.S.C. § 3582(c)(2) (2012) motion.        We have

reviewed the record and find no reversible error.   Accordingly, we

affirm the district court’s refusal to further modify Barahona’s

sentence.   See United States v. Goodwyn, 596 F.3d 233, 234-36 (4th

Cir. 2010).   We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

this court and argument would not aid the decisional process.

                                                          AFFIRMED




                                 2